EXHIBIT 10.1

 

AMENDMENT TO SERVICES AGREEMENT

 

This Amendment to Services Agreement (this “Amendment”), is entered into as of
December 8, 2011, by and among Pacira Pharmaceuticals, Inc., a California
corporation (the “Company”), MPM Asset Management LLC (“MPM”) and Gary Patou
(“Consultant”).

 

This Amendment amends the Services Agreement dated October 28, 2010 by and among
the Company, MPM and Consultant (the “Original Agreement”).  If there is any
conflict between the provisions of this Amendment and those in the Original
Agreement, the provisions of this Amendment govern.  Except as expressly stated
in this Amendment, capitalized terms used and not defined herein have the same
meanings defined in the Original Agreement.  Except as expressly amended herein,
all other terms and provisions of the Original Agreement remain in full force
and effect.

 

RECITALS

 

A.            Consultant currently devotes approximately 80% of his business
time to the Company for a monthly service fee of $26,467.33.  The Original
Agreement contemplates that in 2012 this would change to approximately 50% of
his business time to the Company for a monthly service fee of $15,880.40.  The
parties desire to amend the terms of the Original Agreement so that Consultant
will continue to devote approximately 80% of his business time to the Company
for a monthly service fee of $26,467.33 through September 30,  2012.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.             Section 4(a) is hereby amended to reflect that the monthly
Services Fee shall remain $26,467.33 through September 30, 2012.

 

2.             Exhibit A is hereby amended to reflect that Consultant shall
devote approximately 80% of his business time to the Company through
September 30, 2012.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

PACIRA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ James Scibetta

 

 

James Scibetta

 

 

Chief Financial Officer

 

 

 

 

 

MPM ASSET MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Luke Evnin

 

 

Luke Envin

 

 

Managing Director

 

 

 

 

 

CONSULTANT

 

 

 

 

 

/s/ Gary Patou

 

Dr. Gary Patou

 

2

--------------------------------------------------------------------------------